DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 2/28/2022, with respect to claims 1-20 have been fully considered and are persuasive. The previous rejection is hereby withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter – Claims 1 includes or specifically recites allowable subject matter, wherein the removal of the first IHS from the lower slot releases the single-blade air damper from within the horizontal gap between the first IHS and the second IHS such that the single-blade air damper blocks airflow through the lower slot, in combination with the remaining elements or steps. The newly added features of claims 1 are not taught or adequately suggested in the prior art of record. Claims 2-10 depend either directly or indirectly from claim 1 and are therefore allowed for at least the same reason.
Claim 11 includes or specifically recites: “wherein the single-blade air damper is positioned within a horizontal gap between the first IHS and the second IHS when both the first IHS and the second IHS are installed in the IHS,” in combination with the remaining elements or steps are not taught or adequately suggested in the prior art of record. Claims 12-15 depend, either directly or indirectly, from claim 11 and are therefore allowed for at least the same reason.
Claim 16 includes or specifically recites the previously indicated allowable subject matter from the last Office Action. Claims 17-20 depend, either directly or indirectly from claim 16 and are therefore allowed for at least the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in- person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If .

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                        
March 10, 2022